           Case 2:20-cv-01903-SPL Document 13 Filed 10/02/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-20-01903-PHX-SPL
      Mi Familia Vota, et al.,
 9                                               )
                                                 )
                         Plaintiffs,             )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Bureau of Indian Education, et al.,        )
12                                               )
13                       Defendants.             )
                                                 )
14                                               )

15             The Court has received an inquiry regarding members of the public or media who
16   wish to listen to the October 5, 2020 Oral Argument. Although the standard is that federal
17   district courts may not broadcast their proceedings, the Executive Committee of the
18   Judicial Conference recently issued a guidance document that “approve[s] a temporary
19   exception to the policy to allow a judge to authorize the use of teleconference technology
20   to provide the public and the media audio access to court proceedings while public access
21   to federal courthouses generally, or with respect to a particular district, is restricted due to
22   health and safety concerns during the Coronavirus Disease (COVID-19) pandemic.”
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
       Case 2:20-cv-01903-SPL Document 13 Filed 10/02/20 Page 2 of 2




 1         Given this development, public access to the October 5, 2020 telephonic Oral
 2   Argument will be permitted. Members of the public and the media seeking access are
 3   directed to email AZD-PIO@azd.uscourts.gov to obtain dial-in instructions. Pursuant to
 4   Local Rule 43.1, participants are reminded that audiotaping court proceedings is
 5   prohibited.
 6         Dated this 2nd day of October, 2020.
 7
 8                                                    Honorable Steven P. Logan
                                                      United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
